 
EMPLOYMENT AGREEMENT
 
This employment agreement (this “Agreement”) is made and entered into by
Tactical Air Defense Services, Inc., a Nevada corporation whose registered place
of business is 1515 Perimeter Rd., West Palm Beach, FL 33406 (hereinafter, the
"Company"), and Michael Cariello, a Florida resident (hereinafter referred to as
“Employee”).  This Agreement shall replace and supersede the employment
agreement between the Company and Employee dated June 8, 2009, and is in
connection with the employment of Employee by the Company subject to the terms
and conditions of this Agreement.
 
 
In consideration of the mutual covenants set forth below, the Company agrees to
employ Employee, and Employee agrees to be employed by the Company, commencing
January 1, 2010 (hereinafter, the “Effective Date”), and as set forth in this
Agreement.
 
 
1.           DESCRIPTION OF DUTIES
 
 
A.           Position
 
 
Employee shall be employed as Chief Operating Officer of the Company and in such
other capacities as may be mutually agreed upon from time to time by the Company
and Employee.  Employee may be removed or terminated only by the majority of the
Board of Directors of the Company.
 
 
B.           Essential Job Functions and Duties
 
 
Employee shall perform such duties as are customarily performed by other persons
in similar such positions.
 
 
C.           Duty of Loyalty and Best Efforts
 
 
Employee shall devote his/her attention, knowledge, and skills to the Company's
business interests, and shall do so in good faith and with best
efforts.  Notwithstanding the above, the Company acknowledges and agrees that
Employee may become employed by additional companies (the “Additional
Companies”) in any capacity whatsoever, so long as Employee’s devotion of such
attention, knowledge, and skills do not substantially interfere with Employee’s
duty of loyalty and best efforts to the Company.  Employee agrees to refrain
from any interest or participation, of any kind whatsoever, in any business
directly competitive to the Company’s business, for a term of one (1) year from
the termination or expiration of this Agreement.
 
 
D.           Place of Employment
 
 
The Company agrees that Employee, in his/her sole discretion, shall in good
faith determine his/her place of employment.  Notwithstanding the foregoing,
Employee acknowledges that his/her presence shall be required from time-to-time
at the registered place of business of the Company, or at such other location as
may be determined by the Company, at the expense of the Company.
 
 
2.  
COMPENSATION TERMS

 
 
A.           Base Salary
 
 
Employee shall receive a base salary (the “Base Salary”), of one hundred and
twenty-thousand dollars ($120,000) per year, payable bi-weekly on the 15th and
30th of each month, in arrears.  Notwithstanding the above, it is hereby agreed
between the parties that at the end of each calendar quarter, Employee shall be
issued a convertible promissory note (a “Note”) equal to the amount of any
accrued and unpaid Base Salary, which Note shall have a term of three (3) years,
an annual interest rate of twelve (12%) percent, shall be convertible into
shares of common stock of the Company at a conversion price equal to the lowest
price of any shares of common stock of the Company sold or issued during the
term of this Agreement or of said Note, and shall have full ratchet
anti-dilution protection.
 
 
B.           Stock Incentive
 
Employee shall be given an initial grant of 50,000,000 fully-vested shares of
common stock of the Company, as an inducement to enter into this Agreement
 
C.           Performance Bonus
 
 
In connection with each calendar year, partial or otherwise, in which Employee
is employed by the Company, Employee shall participate in a management bonus
pool (the “MBP”), the terms and conditions of which MBP shall be determined by
the Board of Directors of the Company.
 
 
D.           Exempt Status
 
 
Employee understands that at all times he/she is employed as an independent
contractor and, therefore, he/she is not entitled to overtime wages.  Employee
shall not receive overtime compensation for the services performed under this
Agreement, unless specifically agreed to in writing.
 
 
E.           Expense Reimbursement
 
 
Employee shall be entitled to reimbursement of any or all reasonably incurred
expenses incurred in the performance of the functions and duties under this
Agreement.  In order to receive reimbursement, Employee must timely provide the
Company with an itemized account of all expenditures, along with suitable
receipts therefore.
 
 
3.           BENEFITS
 
 
A.           Health Insurance
 
 
The Company agrees that upon the Effective Date, Employee shall be eligible to
participate in the Company health insurance plan (the “Company Plan”), if such
Company Plan is in-place.  In the event that a Company Plan is in-place, the
Company agrees to pay the cost of an individual policy for Employee.  Should
Employee choose to add additional family members to the Company Plan, any such
additional costs shall be at the sole expense of Employee, and shall be deducted
from Employee’s Base Salary.  In the event that a Company Plan is not in-place
or if Employee chooses to not participate in a Company Plan, the Company shall
reimburse Employee up to $500 per month for his/her out-of-pocket costs for any
other individual health insurance plan or medical expenses.
 
 
B.           Vacation
 
 
Employee is entitled to up to four (4) weeks of paid vacation per year, which if
unused shall accrue.
 
 
4.           TERM OF EMPLOYMENT
 
 
Employee’s employment with the Company is for a term of one (1) year from the
Effective Date.
 
 
5.           COVENANTS
 
 
A.
Non-Disclosure of Trade Secrets and Other Proprietary Information

 
 
Employee agrees not to use, disclose, or communicate, in any manner, proprietary
information about the Company, its operations, clientele, or any other
proprietary information, that relate to the business of the Company.  This
includes, but is not limited to, the names of the Company’s customers, clients,
vendors, employees, or independent contractors, or any other information of any
kind which would be deemed confidential or proprietary information of the
Company.
 
 
B.           Non-Solicitation Covenant
 
 
Employee agrees that for a period of two (2) years following termination of
employment, for any reason whatsoever, Employee will not solicit, including but
not limited to the following: customers, clients, vendors, employees, or
independent contractors, of the Company.
 
 
6.  
INDEMNIFICATION FOR THIRD PARTY CLAIMS

 
The Company agrees to indemnify and hold harmless Employee to the fullest extent
permitted by law, from and against any and all losses, claims, damages,
liabilities, obligations, penalties, judgments, awards, costs, expenses, and
disbursements (and any and all actions, suits, proceedings and investigations in
respect thereof and any and all legal and other costs, expenses and
disbursements in giving testimony or furnishing documents in response to a
subpoena or otherwise), including, without limitation, the costs, expenses, and
disbursements, as and when incurred, of investigating, preparing, or defending
any such action, suit, proceeding, or investigation (whether or not in
connection with litigation in which Employee is a party), directly or
indirectly, caused by, relating to, based upon, arising out of, or in connection
with, Employee’s acting for the Company, including, without limitation, any act
or omission by Employee in connection with his/her acceptance of or the
performance or nonperformance of his/her duties and obligations under this
Agreement, provided, however, such indemnification shall not apply to any
portion of any such loss, claim, damage, obligation, penalty, judgment, award,
liability, cost, expense, or disbursement to the extent it is found in a final
judgment by a court of competent jurisdiction (not subject to further appeal) to
have resulted primarily and directly from the gross negligence or willful
misconduct of Employee.
 
If any action, suit, proceeding, or investigation is commenced, as to which
Employee proposes to demand indemnification, he/she shall notify the Company
with reasonable promptness.  Employee shall have the right to retain counsel of
his/her own choice to represent him/her, which counsel shall be reasonably
acceptable to the Company, and the Company shall pay the fees, expenses, and
disbursements of such counsel, and such counsel shall, to the extent consistent
with its professional responsibilities, cooperate with the Company and any
counsel designated by the Company.  The Company shall be liable for any
settlement of any claim against Employee.  The Company shall not, without the
prior written consent of Employee, settle or compromise any claim, or permit a
default or consent to the entry of any judgment in respect thereof, unless such
settlement, compromise, or consent includes, as an unconditional term thereof,
the giving by the claimant to Employee of an unconditional and irrevocable
release from all liability in respect of such claim.
 
 
Neither termination nor completion of the employment of Employee shall affect
these Indemnification Provisions which shall then remain operative and in full
force and effect.
 
 
7.  
ATTORNEYS’ FEES AND COSTS

 
 
Employee and the Company agree that should any action be instituted by either
party against the other regarding the enforcement of the terms of this
Agreement, the prevailing party will be entitled to all of its expenses related
to such litigation including, but not limited to, reasonable attorneys' fees and
costs, both before and after judgment.
 
 
8.  
COUNTERPARTS

 
 
For the convenience of the parties, any number of counterparts of this Agreement
may be executed by the parties hereto.  Each such counterpart shall be, and
shall be deemed to be, an original instrument, but all such counterparts taken
together shall constitute one and the same Agreement.
 
 
9.  
MISCELLANEOUS PROVISIONS

 
 
A.           Notices
 
 
The parties agree that any notices that are required to be given under this
Agreement shall be given in writing, sent by certified mail, return receipt
requested, to the principal place of business of the Company or residence of
Employee as set forth herein.
 
 
B.           Modifications
 
 
This Agreement embodies the entire agreement and understanding of the parties
hereto and supersedes any and all prior agreements, arrangements, and
understanding relating to the matters provided for herein.  Any modifications to
this Agreement may only be done in writing and must be signed by an officer of
the Company and Employee.
 
 
C.           Severability of Agreement
 
 
To the extent that any provision hereof is deemed unenforceable, all remaining
provisions of this Agreement shall not be affected thereby and shall remain in
full force and effect.
 
 
D.           Waiver of Breach
 
 
The waiver by the Company of a breach of any provision of this Agreement by
Employee shall not operate as a waiver of any subsequent breach by the
Employee.  No waiver shall be valid unless placed in writing and signed by an
officer of the Company.
 
 
E.           Choice of Law, Jurisdiction and Venue
 
 
Employee agrees that this Agreement shall be interpreted and construed in
accordance with the laws of the State of Florida, and that any claims brought
against the Company related to the terms or conditions of employment shall be
brought within a court of competent jurisdiction within the county of
Miami-Dade, Florida.  Employee also consents to jurisdiction of any claims by
the Company related to the terms or conditions of employment by a court of
competent jurisdiction within the county of Miami-Dade, Florida.
 
 
Agreed to on this _____ day of ___________________, 2010, by and between:
 

 
 


Michael Cariello (“Employee”)

 




Tactical Air Defense Services, Inc. (“Company”)
Alexis Korybut, President and CEO

